Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  November 24, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  150114(28)                                                                                          Bridget M. McCormack
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                            Joan L. Larsen,
                                                                                                                        Justices
            Plaintiff-Appellee,
  v                                                                   SC: 150114
                                                                      COA: 320828
                                                                      Macomb CC: 2007-004973-FC
  TED FLOYD GIPSON,
             Defendant-Appellant.
  _____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 28,
  2015 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             November 24, 2015
           d1116
                                                                                 Clerk